Citation Nr: 0333089	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  94-35 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, his counselor, and a fellow serviceman




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 RO decision, which 
determined that new and material evidence had not been 
received to reopen a claim of service connection for claimed 
residuals of a beating, to include panic disorder.  

The veteran disagreed with that determination and presented 
testimony at a hearing at the RO before a local hearing 
officer in January 1994.  In an April 1994 decision, the 
Hearing Officer determined that new and material evidence had 
been received to reopen the veteran's claim.  

In subsequent decisions, the RO denied his claim of service 
connection on a de novo basis.  In agreement with the 
characterization of the issue on appeal, the Board likewise 
proceeded to review the appeal on a de novo basis.  

In August 1996, the veteran testified at a hearing at the RO 
before a Veterans Law Judge.  

In December 1996, the Board remanded the case to the RO in 
order to afford him another hearing (following the death of 
the Veterans Law Judge who was formerly responsible for 
making a determination in this case).  That hearing was held 
in October 1997, before the undersigned Veterans Law Judge.  

In September 1998, the Board remanded the case to the RO for 
additional development.  In an August 1999 decision, the 
Board determined that the veteran had presented a well-
grounded claim of service connection for an acquired 
psychiatric disorder to include PTSD.  The Board also 
remanded the case to the RO for additional development.  

In June 2003, the veteran appeared at the RO and testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, D.C., who has been designated to 
make the final disposition of this proceeding for VA.  



FINDINGS OF FACT

1.  The veteran served on active duty from February 1953 to 
February 1957; there is no competent evidence showing that 
his duties entailed combat service.  

2.  Sufficient demonstration of an in-service stressor has 
been shown, specifically that of a beating the veteran 
suffered by another Marine while he was stationed at Camp 
LeJeune in mid-1955.  

3.  The veteran currently is shown to suffer from PTSD based 
on a stressor that he experienced during service.  



CONCLUSION OF LAW

The veteran's disability manifested by PTSD is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions, Statement of the Case, and Supplemental 
Statements of the Case, the RO has notified him of the 
evidence needed to substantiate his claim.  Further, in an 
April 2001 letter, the RO also notified the veteran of what 
the evidence must show to establish entitlement to service 
connection, what evidence he was responsible for obtaining, 
and what evidence the VA would procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
private and VA medical records and service department 
records.  The RO has also sought and obtained an examination 
regarding the issue at hand.  Additionally, the RO has 
provided the veteran with the opportunity for hearings in 
January 1994, August 1996, October 1997, and June 2003.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2003).  Service 
incurrence will be presumed for certain chronic diseases, 
including psychoses, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  This regulation was revised on 
June 18, 1999, effective on March 7, 1997.  

The current version of the regulation provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).  

The veteran contends that he has PTSD that is related to his 
service.  In statements and testimony, he has consistently 
related one traumatic experience in particular:  a beating he 
suffered by another Marine while he was stationed at Camp 
Geiger, associated with Camp LeJeune, in late summer or early 
fall of 1955.  

The veteran alleges that as a result of that beating, which 
took place at a mess hall, he sustained injuries to the head, 
face, and chest (i.e., jaw laceration, damaged teeth and 
cracked ribs).  The Board notes that, in a decision of April 
1987, it denied service connection for missing teeth, bruised 
ribs, scars on the head and nose, and headaches, all claimed 
as the result of a beating in service.  The Board had found 
that there was no service medical evidence of any injuries to 
or disorders of the ribs, head, or nose, nor any service 
medical evidence of any trauma to the veteran's teeth or 
mouth.  

A review of the service personnel records shows that the 
veteran served on active duty from February 1953 to February 
1957.  His military occupational specialty (MOS) was an 
ammunition technician.  His awards and citations consist of 
the Good Conduct Medal, National Defense Medal, UN Ribbon, 
and Korean Service Medal.  There is no competent evidence, 
nor has the veteran claimed, that his service entailed 
combat.  

Service medical and personnel records do not reference any 
beating that the veteran alleges to have occurred at the hand 
of another serviceman, nor do the records specifically 
indicate that he received treatment for injuries as the 
result of a personal assault.  Service medical records do 
show that in October 1955, at Camp Geiger, the veteran was 
sent for consultation with regard to partial dentures.  The 
notes, if any, of that consultation are not in the record.  

There is also an October 1956 chest X-ray that was taken, 
with the results of that X-ray unknown.  A February 1957 
chest X-ray, however, taken at the time of a separation 
physical examination was negative, and there were no dentures 
noted on a February 1957 physical examination.  

Post-service, the veteran was treated for anxiety and other 
problems at the VA beginning in 1985.  In a September 1986 
report, Austin McElhaney, M.D., diagnosed the veteran with 
panic disorder with anxiety attacks.  

In October 1987, the veteran was hospitalized at VA for 
anxiety and depression, among other things.  In a January 
1994 statement, a private psychologist and medical doctor, 
who were treating the veteran, indicated that the veteran's 
anxiety symptoms may have been precipitated during his 
military service.  

Other medical records show that a private MRI of the head in 
May 1993 was normal, but it was also noted that there was a 
small amount of "artifact" in the left frontal area.  

More recent records from VA, dated from 1998, show that the 
veteran received outpatient treatment for PTSD with 
depression.  His treating psychiatrist noted in February 2000 
that the veteran was disabled due to PTSD "from events that 
occurred to him while on active duty in the military."  

The veteran underwent a VA examination in February 1999, to 
clarify the nature and etiology of his psychiatric disorder.  
Following review of the claims file and an examination of the 
veteran, the diagnoses were that of PTSD and rule out 
somatoform disorder.  The examiner identified the veteran's 
stressors as being particularly the attack while in the chow 
line and his fears now of people trying to hurt him.  

On another VA examination in July 2001 on which the veteran 
recounted the events of the alleged physical assault, the 
diagnoses were that of PTSD and rule out somatization 
disorder, with the examiner opining that the PTSD was related 
to military service.  

The veteran's counselor at the Vet Center presented arguments 
in support of the veteran's claim, in the form of statements 
dated in September 2002 and January 2003 and testimony in 
June 2003.  

Furthermore, in an April 2003 affidavit, a private counselor 
with professional experience in matters of trauma and PTSD 
indicated that he had examined the veteran as well as 
numerous documents from the veteran's claims file.  He 
opined, with a reasonable degree of professional certainty, 
that there were compelling grounds to believe that the 
veteran suffered from PTSD related to his military service, 
particularly the in-service physical assault.  

In regard to verifying the veteran's alleged stressors, the 
VA received from the Marine Corps Historical Center a letter 
in May 2000, indicating that the earliest command 
chronologies for the unit to which the veteran was assigned 
while he was stationed at Camp LeJeune were in 1966 (and that 
it was not standard for all units to report via command 
chronologies until 1965).  

Additionally, in a statement dated in December 1994, a fellow 
serviceman of the veteran indicated that he and the veteran 
worked together and became friends during service.  He also 
indicated that in approximately mid-1955 the veteran received 
a beating at the mess hall and was injured in the face and 
ribs by another Marine, who served "brig time" for his 
actions.  He did not think that proper records were kept in 
the veteran's case, as their unit was a newly formed one.  He 
also indicated that he was discharged from service in 
September 1956 and had not heard from the veteran since then, 
until he was recently contacted.  

This same serviceman also testified at a June 2003 Board 
hearing, essentially restating his recollections about the 
physical assault on the veteran during service.  He clarified 
that he knew the veteran quite well during service and was 
probably "10 or 15 troops back behind" the veteran when the 
attack occurred.  He recounted what he saw of the attack, 
which he said involved the veteran being kicked in head among 
other things and lasted no more than 15 seconds.  

Moreover, in a statement dated in February 2003, another 
fellow serviceman of the veteran indicated that he had served 
with the veteran in the Marine Corps in the fall of 1955 at 
Camp Geiger, which he stated was a satellite operation of 
Camp LeJeune.  He stated that the veteran was attacked by 
another soldier while standing in the chow line at the mess 
hall.  He stated that the veteran suffered injuries to his 
face and teeth, and possibly also had cracked ribs, from the 
incident.  

The Board has considered the veteran's contentions as well as 
his service and medical history.  Although the record does 
not establish, beyond a doubt, the actual occurrence of the 
particular stressor alleged by the veteran, the Board finds 
that there is convincing evidence to show that the veteran 
currently suffers from PTSD as a result of a beating he 
received during his period of service.  

In that regard, the persuasive evidence includes the reports 
of the veteran's treating VA psychiatrist in February 2000, 
VA examiners in February 1999 and July 2001, and a private 
counselor in April 2003, all showing a diagnosis of PTSD 
related to a physical assault of the veteran in service; and 
the statements of two fellow servicemen and the testimony of 
one of them to the effect that they knew of or witnessed the 
beating that the veteran received during service in mid-1955.  

The current medical opinions of record are consistent, many 
of which were based on a nearly full, if not complete, review 
of the claims folder.  While there is no actual verification 
of the claimed in-service beating by the service department, 
the Board finds that the veteran's reported history during 
service and the testimony and statements of fellow soldiers 
are credible.  

In view of the foregoing, the Board concludes that the 
evidence demonstrates that the veteran currently has PTSD due 
to service-incurred injury.  Thus, his claim of service 
connection for a psychiatric disorder is granted.  



ORDER

Entitlement to service connection for PTSD is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



